DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/22 has been considered by the examiner.

Response to Arguments

Applicant's arguments filed 6/27/22 have been fully considered. The rejection has been withdrawn but for the record, the examiner wants to clarify the record. Gong reference should have been used to show  “the fifth transistor terminal [source of 120] is coupled to a first resistor terminal [the left terminal of 142] of a first resistor [142], the first resistor [142] further including a second resistor terminal [the right terminal of 142]; the fifth transistor terminal [source of 120] is coupled to a first diode terminal [Cathode of 140] of a first diode [140], the first diode [140] further including a second diode terminal [anode of 140]; the second diode terminal [anode of 140] is coupled to the second resistor terminal [the right terminal of 142]”. What is shown in bold above is how the rejection should have been written.  Since the second diode terminal is not coupled to the second resistor terminal the rejection has been withdrawn.
The double patent rejection is maintained and Applicant is willing to file a terminal disclaimed which will put the application in condition for allowance.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-13, 19 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11 and 20 of U.S. Patent No. 11,051379. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the examined claim..


US Application 16/933,605
US Patent No. 11,051,379
Claim 8. (Claim 8 and 10) A system controller for regulating a power conversion system, the system controller comprising: a first transistor including a first transistor terminal, a second transistor terminal, and a third transistor terminal, the first transistor terminal being coupled to a fourth transistor terminal of a second transistor, the second transistor further including a fifth transistor terminal and a sixth transistor terminal: wherein: the fifth transistor terminal is coupled to a first resistor terminal of a first resistor. the first resistor further including a second resistor terminal: the fifth transistor terminal is coupled to a first diode terminal of a first diode. the first diode further including a second diode terminal: the second diode terminal is coupled to the second resistor terminal: wherein the system controller is configured to change a first voltage of the fourth transistor terminal to turn on and off the second transistor and to affect a current flowing through an inductor.  
Claim 10. The system controller of claim 8, further comprising: a first controller terminal coupled to the second resistor terminal and the second diode terminal; and a second diode including a third diode terminal and a fourth diode terminal, the third diode terminal being coupled to the first controller terminal, the fourth diode terminal being coupled to the first transistor terminal.

Claim 1. A system controller for regulating a power conversion system, the system controller comprising: a first transistor including a first transistor terminal, a second transistor terminal, and a third transistor terminal, the first transistor terminal being coupled to a fourth transistor terminal of a second transistor, the second transistor further including a fifth transistor terminal and a sixth transistor terminal: wherein: 
a first controller terminal coupled to the second resistor terminal and the second diode terminal; and a second diode including a third diode terminal and a fourth diode terminal, the third diode terminal being coupled to the first controller terminal, the fourth diode terminal being coupled to the first transistor terminal.
the fifth transistor terminal is coupled directly to a first resistor terminal of a first resistor. the first resistor further including a second resistor terminal: the fifth transistor terminal is coupled directly to a first diode terminal of a first diode. the first diode further including a second diode terminal: the second diode terminal is coupled to the second resistor terminal: wherein the system controller is configured to change a first voltage of the fourth transistor terminal to turn on and off the second transistor and to affect a current flowing through an inductor.  

Claim 9.  The system controller of claim 8 is further configured to keep a second voltage of the fifth transistor terminal constant and change the first voltage of the fourth transistor terminal to turn on and off the second transistor and to affect the current flowing through the inductor.  

Claim 2.  The system controller of claim 1 is further configured to keep a second voltage of the fifth transistor terminal constant and change the first voltage of the fourth transistor terminal to turn on and off the second transistor and to affect the current flowing through the inductor.  

Claim 11. The system controller of claim 10, further comprising: a clamping component configured to keep a second voltage associated with the first controller terminal from exceeding a predetermined threshold.  

Claim 3. The system controller of claim 1, further comprising: a clamping component configured to keep a second voltage associated with the first controller terminal from exceeding a predetermined threshold.  

Claim 12. The system controller of claim 10 wherein the first controller terminal is coupled to a capacitor including a first capacitor terminal and a second capacitor terminal.  

Claim 4. The system controller of claim 1 wherein the first controller terminal is coupled to a capacitor including a first capacitor terminal and a second capacitor terminal.  



Claim 13. The system controller of claim 10 wherein the first capacitor terminal is coupled to the second resistor terminal and the second diode terminal.  

Claim 5. The system controller of claim 1 wherein the first capacitor terminal is coupled to the second resistor terminal and the second diode terminal.  

Claim 19.  A system controller for regulating a power conversion system, the system controller comprising: a protection component configured to receive a first signal and a second signal and generate a third signal based on at least information associated with the first signal and the second signal, the first signal being associated with a demagnetization period related to an inductor, the second signal being associated with a first current flowing through the inductor; and a control-and-drive component configured to receive the third signal and output a drive signal to the switch to affect the first current; wherein: the protection component is further configured to, in response to, the second signal indicating, during a first switching cycle associated with the drive signal, that the first current is equal to or larger than a current threshold, and the first signal indicating, during an off-time period of the first switching cycle, that the demagnetization period is smaller than a predetermined time period, change the third signal from a first signal state to a second signal state to cause the power conversion system to be shut down.  

Claim 11.  A system controller for regulating a power conversion system, the system controller comprising: a protection component configured to receive a first signal and a second signal and generate a third signal based on at least information associated with the first signal and the second signal, the first signal being associated with a demagnetization period related to an inductor, the second signal being associated with a first current flowing through the inductor; and a control-and-drive component configured to receive the third signal and output a drive signal to the switch to affect the first current; wherein: the protection component is further configured to, if the second signal indicates, during a first switching cycle associated with the drive signal, that the first current is equal to or larger than a current threshold, and the first signal indicating, during an off-time period of the first switching cycle, that the demagnetization period is smaller than a predetermined time period, change the third signal from a first signal state to a second signal state to cause the power conversion system to be shut down.  

Claim 29. A method for regulating a power conversion system, the method comprising: receiving a first signal and a second signal; processing information associated with the first signal and the second signal; generating a third signal based on at least information associated with the first signal and the second signal, the first signal being associated with a demagnetization period related to an inductor, the second signal being associated with a first current flowing through the inductor; receiving the third signal; processing information associated with the third signal; outputting a drive signal to the switch to affect the first current; and in response to, the second signal indicating, during a first switching cycle associated with the drive signal, that the first current is equal to or larger than a current threshold and the first signal indicating, during an off-time period of the first switching cycle, that the demagnetization period is smaller than a predetermined time period, changing the third signal from a first signal state to a second signal state to cause the power conversion system to be shut down.

Claim 20. A method for regulating a power conversion system, the method comprising: receiving a first signal and a second signal; processing information associated with the first signal and the second signal; generating a third signal based on at least information associated with the first signal and the second signal, the first signal being associated with a demagnetization period related to an inductor, the second signal being associated with a first current flowing through the inductor; receiving the third signal; processing information associated with the third signal; outputting a drive signal to the switch to affect the first current; and if the second signal indicates, during a first switching cycle associated with the drive signal, that the first current is equal to or larger than a current threshold and the first signal indicating, during an off-time period of the first switching cycle, that the demagnetization period is smaller than a predetermined time period, changing the third signal from a first signal state to a second signal state to cause the power conversion system to be shut down.





Allowable Subject Matter
Claims 20, 22 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838